Title: To John Adams from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 20 September 1824
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


				
					My dear friend
					Newyork September 20h 1824
				
				I Have Been Very Happy to See You, and altho’ I Regretted The Shortness of My Visit, and the absence of Your Son, I Have Cordially Enjoy’d, More indeed than I Can Express it, the pleasure to Embrace My old Respected friend and Revolutionary Companion. This letter is Entrusted to Clol Huger Whose Noble Enterprise, Sufferings, and dangers at olmutz You Well know. I am Returned from an Excursion off the North River and Shall now proceed to the South, But as I must Stop a few days at philadelphia, and Baltimore, and Make Some other Halts on the Road I Cannot Be at Washington So Soon as my Wishes and a Sense of propriety Would dictate it. This Short Visit at the Seat of the General Government Will However take place Before I Go to Mount Vernon, Richmond, and York town for the Meeting of the 19h october. I Shall afterwards Visit My Virginia friends, and be at Washington City On the 1st december if Not Sooner. Be pleased to present My affectionate Sentiments to Mr Quincy Adams and all the family, Receive the Respects of George and M. le Vasseur and Believe me forever Your Old affectionate friend
				Lafayette
			